Ogden, P. J.
The indictment in this case is defective, in not charging the defendant as being a dealer in intoxicating liquors. The prohibition of the law has reference to those only who are dealing in intoxicating liquors as a business, who keep open and public houses for that pur- • pose, where youths might be induced to congregate and contract habits of drunkenness, without the knowledge or consent of their parents or guardians. The court' therefore did not err in sustaining the exceptions to the - indictment, and the judgment is affirmed.
Affirmed.